                                            Case 5:20-cv-05799-LHK Document 416 Filed 12/29/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11
                                            NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                         Plaintiffs,                          ORDER GRANTING IN PART AND
 United States District Court




                                  13                                                          DENYING IN PART PLAINTIFFS’
                                                   v.                                         REQUESTS FOR RELIEF IN
                                  14                                                          DECEMBER 29, 2020 JOINT STATUS
                                            WILBUR L. ROSS, et al.,                           REPORT
                                  15
                                                         Defendants.                          Re: Dkt. Nos. 408, 414
                                  16

                                  17            Before the Court are (1) Plaintiffs’ three requests for relief in the December 29, 2020 joint
                                  18   status report, ECF No. 414; and (2) Defendants’ motion for partial relief from a non-dispositive
                                  19   pretrial order of the panel of Magistrate Judges (ECF No. 407). ECF No. 408 (“motion for partial
                                  20   relief”). Having reviewed the Magistrate Judge Panel’s unanimous rulings, the parties’
                                  21   submissions, the relevant law, and the record in this case, the Court (1) GRANTS IN PART and
                                  22   DENIES IN PART Plaintiffs’ requests for relief in the Report; and (2) holds in abeyance
                                  23   Defendants’ motion for partial relief pending an in camera audit of a subset of assertedly non-
                                  24   responsive documents, as detailed in the Discussion below.
                                  25   I.       BACKGROUND
                                  26            On December 24, 2020, a Magistrate Judge Panel composed of Judges Nathanael M.
                                  27
                                                                                          1
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ REQUESTS FOR RELIEF IN
                                       DECEMBER 29, 2020 JOINT STATUS REPORT
                                          Case 5:20-cv-05799-LHK Document 416 Filed 12/29/20 Page 2 of 6




                                   1   Cousins, Susan Van Keulen, and Thomas S. Hixson issued an Order After In Camera Review of

                                   2   Disputed Documents Identified in Government’s December 21 Privilege Log. ECF No. 407. As

                                   3   the Magistrate Judge Panel detailed in that Order (ECF No. 407), Defendants had averred on

                                   4   December 12, 2020 that 2,944 documents were “likely subject to Executive privilege.” ECF

                                   5   No. 407 at 2–3. Yet by December 21, 2020, Defendants had not asserted Executive privilege as to

                                   6   any documents in Defendants’ privilege log. Id. Thus, the Magistrate Judge Panel ordered

                                   7   Defendants to “produce all of the 2,944 documents that declarant Brian DiGiacomo identified on

                                   8   December 12 as ‘likely subject to Executive privilege’ in ECF 376-2 ¶ 12, unless they were

                                   9   identified on the December 21 log and the privilege was not overruled in this order.” Id. at 7.

                                  10          On December 26, 2020, Defendants filed the instant motion for partial relief from ECF

                                  11   No. 407. ECF No. 408. Defendants ask the Court to vacate ECF No. 407 to the extent it requires

                                  12   Defendants to produce a subset of 2,944 documents that the Department of Commerce has
Northern District of California
 United States District Court




                                  13   concluded are not responsive to Plaintiffs’ discovery requests. ECF No. 408-2. In support,

                                  14   Defendants submit another declaration by DiGiacomo, who is the Assistant General Counsel for

                                  15   Employment, Litigation, and Information for the Office of the General Counsel at the U.S.

                                  16   Department of Commerce. ECF No. 408-1. DiGiacomo avers that after attorney review, only 63 of

                                  17   the 2,944 documents are both privileged and responsive. Id. ¶ 10. Moreover, only 497 of the

                                  18   documents are assertedly responsive, meaning that the 2,447 remaining documents would not be

                                  19   produced to Plaintiffs. Id.

                                  20          Later on December 26, 2020, the Court ordered Plaintiffs to respond to Defendants’ instant

                                  21   motion for partial relief by December 28, 2020 after meeting and conferring with Defendants. ECF

                                  22   No. 409. Plaintiffs timely filed their response. ECF No. 410. Plaintiffs’ response noted that the

                                  23   parties had conferred for two hours, and would continue to confer “until such time as the parties

                                  24   agree to a resolution or have reached impasse.” ECF No. 410 at 2. Moreover, based on

                                  25   Defendants’ representations that Defendants would provide Plaintiffs with requested information,

                                  26   Plaintiffs stated that they “hope[d] to be able to provide the Court a further update at or before”

                                  27
                                                                                         2
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ REQUESTS FOR RELIEF IN
                                       DECEMBER 29, 2020 JOINT STATUS REPORT
                                             Case 5:20-cv-05799-LHK Document 416 Filed 12/29/20 Page 3 of 6




                                   1   December 29, 2020 at 2 p.m. Id. The Court thus ordered the parties to file a joint status report on

                                   2   Defendant’s instant motion for partial relief by December 29, 2020 at 2 p.m. ECF No. 411.

                                   3   II.      DISCUSSION

                                   4            The December 29, 2020 joint status report states that the parties have reached impasse.

                                   5   ECF No. 414 (“Report”). Specifically, Plaintiffs assert that Defendants have failed to provide

                                   6   “Plaintiffs with any of the requested information” about the 2,944 documents at issue in the

                                   7   Magistrate Judge Panel’s December 24, 2020 Order at ECF No. 407. Id. at 4 (emphasis in

                                   8   original). Plaintiffs correctly note that “[t]he Magistrate Judge Panel ruled on these documents

                                   9   nearly a week ago, and Defendants should have at the ready the basic information requested

                                  10   yesterday by Plaintiffs regarding production and logging.” Report at 3. Plaintiffs thus request three

                                  11   forms of relief. The Court addresses each in turn.

                                  12         A. Request #1: Order Defendants to produce—or provide the Bates numbers for—
Northern District of California




                                                approximately 497 documents that were deemed responsive and not logged as
 United States District Court




                                  13            privileged.

                                  14            Plaintiffs first ask the Court to order Defendants to produce, by December 30, 2020 at

                                  15   5 p.m., approximately 497 documents that were deemed responsive and not logged as privileged—

                                  16   or to provide the Bates numbers corresponding to the documents if they have been produced.

                                  17   Report at 4.

                                  18            During the meet and confer, Defendants agreed to Plaintiffs’ first request, but Defendants

                                  19   have failed to timely provide the requested information. Specifically, Defendants “agreed to

                                  20   provide Plaintiffs with the Bates numbers of all documents in the group of 2,944 documents in

                                  21   issue that were deemed responsive and not privileged.” Report at 4.

                                  22            “However, as of th[e] filing [of the Report], Defendants failed to provide Plaintiffs with the

                                  23   Bates numbers for any of these responsive documents that were allegedly produced.” Id.

                                  24   Moreover, Defendants represent in the Report that they (1) “regret that they were not able to

                                  25   provide the information [that Plaintiffs requested] to Plaintiffs sooner”; and that (2) they “will

                                  26   provide Plaintiffs further information if necessary.” Id. at 7.

                                  27
                                                                                          3
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ REQUESTS FOR RELIEF IN
                                       DECEMBER 29, 2020 JOINT STATUS REPORT
                                          Case 5:20-cv-05799-LHK Document 416 Filed 12/29/20 Page 4 of 6




                                   1           After the filing of the Report, Plaintiffs filed an addendum. ECF No. 415. Plaintiffs’

                                   2   addendum shows that Defendants have since provided Plaintiffs with some—but not all—of the

                                   3   requested information about the approximately 497 documents. Id. at 1. Plaintiffs still lack

                                   4   information to which they are entitled.

                                   5           Accordingly, the Court grants Plaintiffs’ first request. By December 30, 2020 at 5 p.m.,

                                   6   Defendants shall either (1) produce the approximately 497 documents deemed responsive and not

                                   7   privileged; or (2) provide the Bates numbers corresponding to the documents if they have been

                                   8   produced.

                                   9       B. Request #2: Order Defendants to provide privilege log entries for 63 documents that
                                              are both assertedly privileged and responsive; and find that Defendants have waived
                                  10          privilege as to any of the 63 documents that are unlogged.

                                  11           Second, Plaintiffs ask the Court to order Defendants to provide a list of the privilege log

                                  12   entries that correspond to each of the 63 documents that are both privileged and responsive.
Northern District of California
 United States District Court




                                  13   Plaintiffs further request that “[i]f Defendants have not in fact logged these documents, . . . the

                                  14   Court [should] find that Defendants have waived privilege as to this subset of documents and

                                  15   order their immediate production.” Report at 4–5.

                                  16           Here too, during the meet and confer, Defendants substantially agreed to Plaintiffs’ request.

                                  17   Specifically, Defendants agreed to (1) confirm that the 63 documents that are both assertedly

                                  18   privileged and responsive have been logged; and (2) provide the corresponding log entries. Report

                                  19   at 4.

                                  20           However, as of the filing of the Report, Defendants had done neither. Id. Moreover, in the

                                  21   Report, Defendants represent that they (1) “regret that they were not able to provide the

                                  22   information [that Plaintiffs requested] to Plaintiffs sooner”; and that (2) they “will provide

                                  23   Plaintiffs further information if necessary.” Report at 7.

                                  24           Following the filing of the Report, Plaintiffs filed an addendum. ECF No. 415. Plaintiffs’

                                  25   addendum shows that Defendants have since provided Plaintiffs with inadequate information

                                  26   about the documents at issue. ECF No. 415 at 2.

                                  27
                                                                                          4
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ REQUESTS FOR RELIEF IN
                                       DECEMBER 29, 2020 JOINT STATUS REPORT
                                          Case 5:20-cv-05799-LHK Document 416 Filed 12/29/20 Page 5 of 6




                                   1           Accordingly, by December 30, 2020 at 5 p.m., Defendants shall provide a list of the

                                   2   privilege log entries that correspond to each of the 63 documents at issue. If Defendants have not

                                   3   in fact logged these documents, the parties may move the Magistrate Judge Panel for further

                                   4   relief—including a finding that Defendants have waived privilege—by December 31, 2020 at 5

                                   5   p.m. The Magistrate Judge Panel has explained that it has “defer[red] deciding privilege waiver

                                   6   until [the Panel] can assess more information about Defendants’ overall discovery conduct.” ECF

                                   7   No. 407 at 2.

                                   8       C. Request #3: Order Defendants to produce the 2,447 assertedly non-responsive
                                              documents to Plaintiffs for attorneys’-eyes-only review.
                                   9
                                               Third, Plaintiffs ask the Court to order Defendants to produce all 2,447 documents deemed
                                  10
                                       non-responsive to Plaintiffs’ litigation counsel at Latham & Watkins for attorneys’-eyes-only
                                  11
                                       review. Plaintiffs’ counsel would then review the assertedly non-responsive documents for
                                  12
Northern District of California




                                       responsiveness. Plaintiffs then propose that “[t]he parties can then ask the Magistrate Judge Panel
 United States District Court




                                  13
                                       to rule on any responsiveness disputes the parties are not able to resolve.” Id. at 6.
                                  14
                                               Defendants oppose Plaintiffs’ third request. In Defendants’ view, allowing Plaintiffs to
                                  15
                                       review “non-responsive and potentially privileged [documents] would undermine the adversarial
                                  16
                                       nature of this case.” Id.
                                  17
                                               The Court agrees with Defendants. The Court thus denies Plaintiffs’ request for attorneys’-
                                  18
                                       eyes-only review of Defendants’ assertedly non-responsive and potentially privileged documents.
                                  19
                                       The Court instead orders the parties to meet and confer on procedures for the Magistrate Judge
                                  20
                                       Panel to audit, in camera, a subset of the documents at issue. The parties shall jointly propose
                                  21
                                       audit procedures in the joint discovery status report due December 30, 2020 at 3 p.m. The
                                  22
                                       Magistrate Judge Panel shall, as it deems appropriate, adopt procedures and issue non-dispositive
                                  23
                                       pretrial orders on the documents at issue.
                                  24
                                               Lastly, the Court holds in abeyance Defendants’ motion for partial relief pending the
                                  25
                                       Magistrate Judge Panel’s in camera audit. To the extent the Magistrate Judge Panel orders
                                  26
                                       Defendants to produce any assertedly non-responsive documents, the Defendants shall have 48
                                  27
                                                                                          5
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ REQUESTS FOR RELIEF IN
                                       DECEMBER 29, 2020 JOINT STATUS REPORT
                                          Case 5:20-cv-05799-LHK Document 416 Filed 12/29/20 Page 6 of 6




                                   1   hours to either (1) withdraw the motion for partial relief and produce the documents at issue; or

                                   2   (2) renew the motion for partial relief with the Court. See ECF No. 382 (discussing parties’

                                   3   agreement to 48-hour timeline for objections).

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: December 29, 2020

                                   7                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                        6
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ REQUESTS FOR RELIEF IN
                                       DECEMBER 29, 2020 JOINT STATUS REPORT
